Citation Nr: 0400269	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-03 358	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial ratings assigned to the 
components of the veteran's service-connected right knee 
disability for the period from August 7, 1981, to the 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from August 1977 to August 
1981.

This matter came before the Board of Veterans' Affairs 
(Board) on appeal from the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  A motion to 
advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7102(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2003).  

The veteran's appeal was remanded to the RO for additional 
development in December 2002.  While in the case was in 
remand status the RO granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Consequently, that 
matter is no longer before the Board.  

The ratings assigned to the veteran's service connected right 
knee disability are as follows:  10 percent (Diagnostic Code 
5257) August 7, 1981, to August 30, 1994; 100 percent 
(38 C.F.R. § 4.30) August 31, 1994, to October 31, 1994; 10 
percent (Diagnostic Code 5257) November 1, 1994, to March 19, 
1997; 30 percent (Diagnostic Code 5257) March 20, 1997, to 
October 19, 1997; 100 percent (38 C.F.R. § 4.30) October 20, 
1997, to January 31, 1999; 30 percent (Diagnostic Code 5257) 
February 1, 1999, to May 19, 2000; 100 percent 
(38 C.F.R. § 4.30) May 20, 2000, to September 30, 2000; 30 
percent (Diagnostic Code 5257) October 1, 2000, to February 
15, 2001; 20 percent (Diagnostic Codes 5003/5010) February 1, 
1999, to February 5, 2002; 100 percent (Diagnostic Code 5055) 
February 13, 2001, to April 1, 2003, and 60 percent 
(Diagnostic Code 5055) from April 1, 2003.  During this 
appeal, the RO made revisions to the effective date assigned 
to the separate grant of service connection and assignment of 
a 20 percent disability rating for right knee arthritis, 
changing the date from March 20, 1997, to January 31, 1999.  
The propriety of such procedural action is addressed herein, 
consistent with the Board's review of the staged ratings 
assigned in this case.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.

2.  From August 7, 1981 to August 30, 1994, and from November 
1, 1994, to March 19, 1997, the veteran's right knee 
disability was manifested by instability that did not more 
nearly approximate a moderate degree of severity, without a 
limitation of flexion more nearly approximating 30 degrees or 
a limitation of extension more nearly approximating 15 
degrees, and without X-ray evidence of arthritis.

3.  In a rating decision dated in July 1999, the RO granted 
entitlement to service connection for arthritis secondary to 
the veteran's service-connected right knee disability and 
assigned a separate 20 percent rating effective February 1, 
1999.  

4.  In a statement of the case dated in January 2000, the RO 
amended the effective date for the grant of a separate 20 
percent rating for arthritis, citing to a March 20, 1997, VA 
examination report showing X-ray confirmation of arthritis 
and clinical evidence of a factually ascertainable increase 
in disability.

5.  In a rating decision dated in October 2001, the RO 
erroneously amended the effective date of the grant of 
service connection and assignment of a separate 20 percent 
rating for arthritis back to February 1, 1999.

6.  For the periods March 20, 1997, to October 19, 1997, 
February 1, 1999, to May 18, 2000, and October 1, 2000, to 
February 12, 2001, the veteran's right knee disability was 
manifested by severe knee impairment characterized by 
instability and by arthritis resulting in painful and limited 
motion.

7.  Beginning April 1, 2003, post right knee replacement 
residuals consist of severe painful motion and weakness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee disability for the period August 
7, 1981, to August 30, 1994, and from November 1, 1994, to 
July 28, 1995, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2003).

2.  A separate 20 percent rating for right knee arthritis is 
warranted during the period from March 20, 1997, through 
January 1999.  38 C.F.R. §§ 3.105, 3.400 (2003).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for right knee instability for the periods 
March 20, 1997, to October 19, 1997, February 1, 1999, to 
May 18, 2000, and October 1, 2000, to February 12, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2003).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for right knee arthritis with painful motion 
for the periods March 20, 1997, to October 19, 1997, February 
1, 1999, to May 18, 2000, and October 1, 2000, to 
February 12, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2003).

5.  The criteria for entitlement to an evaluation in excess 
of 60 percent for status post total right knee arthroplasty 
from April 1, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.49, 4.68, 
4.71a, Diagnostic Codes 5055, 5164 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In letters dated in July 2000 and May 2001, the RO requested 
additional information and evidence from the veteran and 
advised him as to the steps VA would take to assist in 
obtaining such evidence.  In August 2002, the RO advised the 
veteran of the steps to submit additional evidence directly 
to the Board, and, in the Board's December 2002 remand and 
the RO's January 2003 letter, the veteran was advised of the 
VCAA and specifically informed of the information needed from 
him to enable the RO to obtain evidence in support of his 
claim, the assistance that VA would provide in obtaining 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  The May 2003 supplemental statement of the case 
then advised the veteran of all of the evidence considered 
and of the reasons and bases for the determinations made 
relevant to the propriety of right knee ratings assigned 
during the appeal period.  The veteran was given an 
opportunity to respond to that supplemental statement of the 
case and to the June 2003 notification letter.  Finally, in 
August 2003, the RO again advised the veteran to submit any 
additional evidence directly to the Board, as the case had 
been returned to the Board for disposition.  The veteran did 
not thereafter identify or submit any additional evidence.  
Moreover, the case has been advanced on the docket at the 
veteran's request.  Based on these specific facts the Board 
is satisfied that the RO has substantially complied with the 
notification requirements of the VCAA and the implementing 
regulations in this case.   Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records, records relevant to post-
service treatment of the right knee, and examination evidence 
addressing the nature and severity of right knee 
manifestations throughout the appeal period, to include as 
recently as May 2003.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Effective Date for Separate 20 Percent Rating for Right Knee 
Arthritis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105.

A review of the claims file reflects that in a July 1999 
rating decision the RO increased the rating assigned for 
right knee instability from 10 percent to 30 percent, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective February 1, 1999.  At that time the RO also granted 
entitlement to service connection for right knee arthritis as 
secondary to the veteran's service-connected disability and 
assigned a separate 20 percent rating effective February 1, 
1999, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003/5010.  February 1, 1999 was cited as the date of receipt 
of the claim for increase giving rise to the July 1999 rating 
action.  

Thereafter, the RO reviewed the propriety of the ratings 
assigned to the veteran's right knee disability from the time 
of the initial grant of service connection to the present, 
consistent with Fenderson v. West, 12 Vet. App. 119 (1999).  
In its discussion, included in the statement of the case 
issued in January 2000, the RO included consideration of all 
disabling right knee residuals, to include arthritis.  The RO 
then cited to VA clinical and X-ray evidence dated March 20, 
1997, as the first evidence from which it was factually 
ascertainable that the veteran had right knee arthritis 
causing limited and painful motion, and from which it was 
factually ascertainable that the veteran had right knee 
instability more nearly approximating a level of severe.  The 
RO concluded that March 20, 1997, and no earlier, was the 
appropriate effective date to be assigned for both the 20 and 
30 percent rating assignments.  Thereafter, rating code 
sheets reflected that the awards of 20 and 30 percent ratings 
for the knee were effective March 20, 1997.

In October 2001, the RO again reviewed the claims file and 
cited to rating code sheets subsequent to the January 2000 
statement of the case.  The RO set out that the code sheets 
in question were not reflective of any additional rating 
determination having been made pertinent to the veteran's 
right knee disability and that the listing of March 20, 1997, 
as the effective date for the separate award of 20 percent 
for right knee arthritis was merely a typographical error.

Insofar as the record clearly shows the RO's intent to assign 
a separate 20 percent rating for right knee arthritis 
effective March 20, 1997, consistent with the law and facts 
relevant to this case, the Board finds that the October 2001 
rating decision was erroneous.  Accordingly, an effective 
date of March 20, 1997, for the separate grant of a 
20 percent rating based on right knee arthritis will be 
restored.

Evaluation of Right Knee Disability

i.  Factual Background

Service medical records reflect that the veteran underwent 
right knee surgery during service.  He was discharged in 
August 1981 by a Medical Board, based on right knee 
disability.  Service medical records dated in January and 
February 1981 note symptoms of right knee pain and swelling.  
In March 1981 the veteran underwent physical therapy; 
clinical notations indicate a normal range of right knee 
motion with some mild effusion and pain when climbing ladders 
or with prolonged ambulation.  A June 1981 consultation 
record notes that the veteran's right knee surgical scar was 
healing well.  There was some swelling noted and the veteran 
was walking with a cane.  Later in June the veteran 
complained of mild-to-moderate right knee pain with pivoting 
motions; he demonstrated right knee motion from 10 degrees to 
120 degrees.  There was also evidence of mild edema.  In 
early July 1981, the veteran's motion range was from seven 
degrees to 123 degrees and a later July entry notes a full 
range of right knee motion, a well-healed scar and good 
quadriceps tone.

In October 1981, the veteran presented for a VA examination.  
He complained of constant pain when walking and episodes of 
his knee having given way.  X-rays revealed questionable 
costochondritis dissecans of the right knee.  The veteran 
demonstrated a normal gait.  Full knee bends and duck walking 
resulted in right knee discomfort.  The examiner noted full 
range of motion of the right knee with a stable surgical 
scar.  

In October 1983, the veteran appeared for a VA examination.  
He reported that his right knee would crack and pop and also 
complained of constant knee pain.  He demonstrated a normal 
gait.  There was evidence of a mild irregularity with heel 
and/or toe walking.  He was unable to do a full knee bend.  
There were some tenderness at the lateral joint line and mild 
right knee swelling.  The ligaments were stable.  Right knee 
motion was from zero to 130 degrees.  

In June 1988, the veteran underwent right knee arthroscopy 
with partial medial meniscectomy and debridement.  

Private medical records dated from June 1990 to August 1991 
reflect continued treatment for right knee pain and 
instability.  In June 1990 it was noted that the veteran had 
an anterior cruciate ligament insufficiency on the right 
side, with a positive pivot shift and positive drawer sign.  
In October 1990 the veteran denied giving way of the knee 
with use of a brace.  Examination revealed minimal medial 
joint line tenderness.  Conservative treatment was 
recommended.  In March 1991, the veteran described occasional 
giving way of his knee.  There was no effusion shown on 
examination.  The veteran was nontender over the joint lines.  
He continued to experience some anterior cruciate ligament 
laxity.  Surgical intervention was not considered indicated.  
In August 1991 the veteran indicated that his right knee was 
not too bothersome.  

Private treatment records note that the veteran injured his 
right knee at work in September 1993.  Examination coincident 
with the injury revealed effusion and discomfort in the right 
knee with a motion range from 10 degrees extension to 130 
degrees flexion.  

In August 1994, the veteran underwent knee surgery.  Pre-
operatively, physical examination revealed that the veteran 
was ambulating with an antalgic gait and obvious limp.  There 
were patellofemoral crepitus and marked wasting and weakness 
of the quadriceps muscle as well as effusion and joint line 
tenderness.  The veteran had flexion to 100 degrees.  
Instability testing could not be performed due to pain and 
spasm.  August 1994 X-rays showed a normal bony architecture 
of the knee.  A September 1994 medical report notes that the 
veteran was using a knee brace.  The veteran's knee was 
described as stable, without any evidence of an antalgic 
gait.  The physician noted the veteran had severe 
arthrofibrosis associated with other intra-articular 
derangement.  Also noted was that the operative wound was 
healing satisfactorily and that the veteran was regaining a 
more active range of movement.  

Physical therapy entries dated from September to December 
1994 note that the veteran's right knee was improving.  One 
September 1994 record includes note of patellofemoral 
arthritis, without X-ray correlation.  In October 1994 the 
veteran was improving.  The swelling was subsiding.  Movement 
was to -5 degrees full extension due to weakness and to 110 
degrees flexion, without tenderness.  One October 1994 note 
indicates a lag in extension to 10 degrees.  In November 1994 
the veteran again showed extension from -5 to 10 degrees, and 
flexion to 100/105 degrees.  In December 1994 he was still 
described as disabled, but there was no effusion of the joint 
and the veteran was ambulating satisfactorily.  

A January 1995 medical report outlines the veteran's history 
of right knee problems, to include a 1982 in-service injury, 
a 1988 motor vehicle accident, a September 1993 employment 
injury, and right knee surgeries in 1978, 1988 and 1994.  
September 1993 X-rays were noted to show suprapatellar bursa 
effusion and an osteophytic spur at the periarticular portion 
of the medial aspect of the proximal tibia, described as 
unchanged as compared to X-rays taken in April 1988.  In 
January 1995, weakness in the right leg and right quadriceps 
was noted and opined to prevent the veteran's return to full-
time employment as a laborer at that time.  The examining 
physician described the overall level of knee disability as 
moderate, stating that the veteran could probably do light 
work with a  minimal amount of walking and lifting.  No 
current X-rays were reviewed.

A March 1995 clinical entry notes wasting of the quadriceps 
muscles, without joint line tenderness.  The operative scar 
was described as sound.  There was a five-to-10 degree lag in 
extension.  Flexion was almost full and there was no evidence 
of ligamentous instability.  

The veteran appeared for a VA examination on July 28, 1995.  
He complained of increased pain and swelling, worse with 
activity.  He also reported episodes of his knee giving way.  
Examination revealed a slightly soft anterior drawer end 
point without varus or valgus laxity.  There was decreased 
quadriceps and gastrocnemius muscle mass on the right, with 
moderate swelling over the medial parapatellar region.  There 
was no obvious deformity.  Range of motion testing revealed 
five degrees extension and 85 degrees flexion.  The diagnosis 
was patellofemoral degenerative joint disease of the right 
knee.  The examiner cited to X-rays taken in July 1995 as 
showing no osteophytes present and a normal joint space as 
compared to the left, with only note of an incongruity of the 
patellar articulating surface on the lateral right knee.  The 
July 1995 X-ray report itself shows nothing acute.  

A January 1997 record from the Holland Chaffee Clinic notes 
the veteran's report of using a knee brace, but that he still 
experienced snapping, giving way and locking.   

A March 12, 1997, VA clinical record notes no effusion of the 
right knee and no collateral ligament instability.  There 
were positive pivot shift and drawer sign.  
X-rays taken on March 20, 1997, revealed minimal degenerative 
joint disease following prior right tibial surgery, 
specifically at the articular surface of the right medial 
condyle.  A March 20, 1997, physical therapy report reflects 
that the veteran continued to undertake range of motion and 
strengthening exercises.  

A May 1997 record from the Holland Chaffee Clinic reflects 
consideration of the veteran's orthopedic complaints and 
notes the chronic knee pain and locking.  

A June 1997 Magnetic Resonance Imaging of the right knee 
revealed evidence of prior surgery, a chronic and complete 
tear of the anterior cruciate ligament, degeneration of the 
medial meniscus with a small tear, degenerative subcondral 
changes and small joint effusion.  A July 1997 VA medical 
record notes meniscal degeneration with a small tear.  

On October 20, 1997, the veteran underwent right knee surgery 
to repair the anterior cruciate ligament tear.  Later in 
October the wound appeared well healed.  There were mild 
effusion and erythema and the knee was warm to the touch, 
with some pain on palpation.  Notes dated in November and 
December 1997 indicate that the veteran was experiencing 
effusion and that he had fallen on one occasion.  

VA records reveal that in March 1998, the veteran fell and 
fractured his right  patella.  The injury was treated with 
open reduction and internal fixation.  

In April 1998, the veteran appeared for a VA examination.  He 
held his knee at 30 degrees flexion as he had been told not 
to move his knee.  The examiner noted that he was not able to 
test motion range and that the knee was swollen and tender.  
There was evidence of joint effusion and the knee was warm to 
the touch.  There was a healing scar, measuring 7 by 1/4 
inches.  Patellar compression and stress testing was not 
performed.  X-rays revealed good alignment of the patella.  

A June 1998 VA record notes the veteran's complaints of 
continued right knee pain and swelling.  There were trace 
effusion and marked atrophy of the quadriceps.  The fracture 
of the patella was well healed and in a good position.  
Hardware removal was scheduled and the veteran was determined 
to be completely disabled from work for three months.  In 
November 1998, the hardware had been removed and the veteran 
still complained of right knee pain.  There was no erythema.  
The veteran demonstrated motion from zero to 75 degrees.  
There was no evidence of instability.  X-rays showed a 
healing patella.  

In April 1999, P. Axtell, M.D., noted significant effusion 
and swelling in the veteran's right knee.  There were 
instability and positive anterior drawer and pivot shift 
testing.  All incisions were described as well healed.  There 
were palpable patellofemoral crepitus and pain with 
compression of the patella.  Motion was described as good, 
from zero to 120 degrees.  X-rays showed significant 
degenerative arthritis.  The impression was that the veteran 
had significant right knee problems, with both instability 
and degenerative changes and that the veteran's knee caused 
him pain.  Further surgery was contemplated.

A VA examination was conducted in May 1999.  The veteran 
complained of pain, swelling and stiffness, with an inability 
to ambulate or participate in other activities for long 
periods.  He reported using a right knee brace on a regular 
basis.  He also noted a history of frequent buckling and 
denied dislocations or subluxations.  The veteran ambulated 
with an antalgic gait.  There was marked right quadriceps 
atrophy.  The anterior midline knee scar was 18 centimeters 
long without adherent underlying tissues; it was described as 
well healed.  There were joint effusion and joint swelling.  
There was pain on palpation of the patella and superior 
aspect of the right knee joint.  There was diffuse 
crepitation with passive motion.  The veteran had zero to 130 
degrees passive motion, with pain and zero to 100 degrees 
active motion, with pain.  Stress testing revealed 
instability.  The examiner noted that the veteran experienced 
impaired mobility and gait dysfunction and that the veteran's 
right knee had not stabilized.  Improvement was stated to be 
highly unlikely considering the degree of existing intrinsic 
internal derangement.  

A September 1999 statement from Dr. Axtell notes that the 
veteran had a known anterior collateral ligament deficiency 
with reconstruction and subsequent removal of hardware, and 
that he also had had a right patellar fracture that went on 
to a malunion.  The veteran was noted to experience continued 
right knee pain and instability.  

A private record dated in February 2000 notes the presence of 
multiple well-healed surgical scars on the knee with the 
appearance of degenerative arthritic changes.  There were 
crepitation with flexion and extension and pain on McMurray's 
testing.  There was laxity of the anterior collateral 
ligament on the right as compared to the left, with a good 
end point.  There was no ligamentous instability on varus 
valgus stress. 

An entry dated in June 2000 notes that the veteran was four 
weeks post-arthroscopy.  The veteran demonstrated a good 
range of motion, with slight fullness and tenderness to 
palpation in the incisional area.  There was also weakness on 
quadriceps testing.  

A November 2000 entry from Dr. Axtell notes the veteran's 
continued complaints of right knee problems, with a request 
for surgical intervention to treat his ligamentous laxity.  
In March 2001, the veteran was several weeks post-surgery and 
manifested some right knee swelling.  There was no evidence 
of knee instability at that time.  In April 2001 the veteran 
demonstrated zero to 90 degrees of right knee motion.  The 
knee was stable.  

The veteran reported for a VA examination on September 25, 
2001.  The examiner noted the veteran's history of continued 
right knee dysfunction leading to eight surgeries as well as 
required physical therapy, injections and other medical 
courses of action.  The veteran complained of severe knee 
pain, weakness, stiffness, swelling, warmth, redness, 
instability, giving way, locking, and fatigability.  He 
complained of increased symptoms with use and reported using 
a brace and a cane.  He reported that he experienced knee 
subluxation several times per week with the brace and 
continuously without the brace.  He walked with a slight 
limp.  There were some suprapatellar swelling and marked 
quadriceps atrophy.  He lacked 20 degrees extension and had 
flexion to 95 degrees, actively.  With pain he was able to 
flex from 95 to 105 degrees.  Passive flexion was to 95 
degrees with pain, up to 110 degrees.  There was evidence of 
medial collateral give and slight anterior posterior cruciate 
ligament give.  There was also significant give in anterior 
drawer sign. 

An operative report, dated February 5, 2002, reflects that 
the veteran underwent total right knee arthroplasty and 
removal of the hardware from the right knee.  It was noted 
that the veteran had become refractory to conservative 
management including anti-inflammatories, activity 
modification, bracing and physical therapy.  

At the time of VA examination in May 2003, the veteran 
ambulated with an antalgic gait.  His right knee scars were 
described as well healed.  There was motion from 20 to 100 
degrees and note of moderate crepitus and mild-to-moderate 
tenderness with effusion.  There was also note of continued 
instability.  

ii.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Following the prosthetic replacement of a knee joint, a 
100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with 
a minimum rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2003).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities affecting the lower extremity at and below the 
knee shall not exceed the 60 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5164.  38 C.F.R. § 4.68.

iii.  Analysis

As set out in the factual background above, the RO granted 
entitlement to service connection for residuals of a right 
knee injury and assigned an initial 10 percent evaluation 
pursuant to Diagnostic Code 5257 effective from August 7, 
1981.  That 10 percent rating remained in effect until March 
19, 1997, with the exception of the period August 31, 1994, 
to October 31, 1994, during which time the veteran received a 
temporary total rating pursuant to 38 C.F.R. § 4.30, based on 
knee surgery.  Thus, the Board first looks at the question of 
whether the veteran's right knee disability warrants a rating 
in excess of 10 percent for the periods August 7, 1981, to 
August 30, 1994, and November 1, 1994, to March 19, 1997.

A 10 percent rating under Diagnostic Code 5257 contemplates 
slight instability or subluxation of the knee.  A review of 
the medical evidence from 1981 to 1983 fails to reveal 
notations of any objective evidence of right knee 
instability.  Records dated in the 1990s do document some 
degree of anterior cruciate ligament insufficiency, positive 
pivot shift and drawer sign; however, in August 1991 the 
veteran indicated his right knee was "not too bothersome" 
and physicians recommended only conservative treatment.  
Moreover, even after a 1993 work-related accident affecting 
the veteran's right knee, the knee was described as stable 
and improving, and in May 1995 medical examination revealed 
no sign of gross ligamentous laxity.  With respect to the 
presence and degree of instability, the Board notes that in 
July 1995, physicians noted only a "slightly" soft anterior 
drawer, without any objective evidence of varus or valgus 
laxity.  

The Board also notes the examination evidence during the 
above-cited periods, which describes only mild effusion, mild 
edema, and minimal tenderness, with note of good quadriceps 
tone and a normal gait.  There was one note of marked 
weakness in August 1994, prior to surgical intervention, but 
after such surgery the veteran was ambulating satisfactorily 
and shown to improve.  Later records, dated in 1995 during a 
period of physical therapy note the disappearance of 
previously noted tenderness.  Finally, although moderate 
swelling was noted at the time of examination in July 1995, 
the record fails to reflect that the veteran required regular 
treatment or other sought medical advice for worsening knee 
problems during 1996 or until early 1997.  

Thus, based on the competent medical evidence of record, the 
veteran is not shown to have demonstrated subluxation or 
instability warranting a higher rating assignment; nor does 
the medical evidence reflect that the veteran's overall right 
knee symptomatology more nearly approximated a moderate level 
of disability so as to warrant assignment of a higher rating 
under Diagnostic Code 5257.  Rather, the records dated prior 
to March 1997 show that the veteran generally experienced 
pain and slight instability of the right knee during this 
period, consistent with the 10 percent rating assignment.

The Board has also considered application of diagnostic codes 
pertinent to motion limitation and degenerative changes 
during this time.  The first X-ray evidence confirming 
arthritis in the right knee is dated March 20, 1997, the 
effective date of the separate 20 percent rating assignment 
in this case.  The Board recognizes that at the time of the 
July 28, 1995, VA examination, the veteran manifested some 
limitation of flexion as well as extension limited to five 
degrees.  The VA examiner also noted weakness, atrophy, pain 
and discomfort in the right knee with use.  The degrees of 
extension and flexion limitation shown at that time did not 
warrant assignment of even a compensable rating under 
Diagnostic Code 5260 or 5261 such that evaluation based on 
motion limitation would be more favorable to the veteran.  
Moreover, absent X-ray evidence of arthritis, there is no 
basis for assignment of a separate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003/5010.  In short, the evidence 
does not confirm the existence of disabling arthritis so as 
to warrant assignment of a separate rating prior to March 20, 
1997.  The Board further notes that during the above-cited 
periods the veteran did not manifest any additional 
manifestations of right knee disability warranting 
consideration of alternate diagnostic codes such as those 
pertaining to neurologic impairment or scarring.

The Board next notes that the veteran is in receipt of 
temporary total ratings based on surgery under 38 C.F.R. 
§ 4.30 for the following periods:  October 20, 1997, to 
January 31, 1999, May 19, 2000, to September 30, 2000, and 
February 13, 2001, to March 31, 2002.  Otherwise, the veteran 
is assigned one 30 percent rating pursuant to Diagnostic Code 
5257 and based on knee instability and one 20 percent rating 
pursuant to Diagnostic Code 5003/5010 based on arthritis with 
limitation of motion.  

The 30 percent rating assigned pursuant to Diagnostic Code 
5257, contemplates a severe degree of knee impairment with 
recurrent subluxation or lateral instability and is the 
maximum rating available under Diagnostic Code 5257.  

With respect to whether a rating in excess of 20 percent is 
warranted on the basis of limitation of motion, the Board 
notes that the medical evidence for the period from March 20, 
1997, to February 5, 2002, fails to reveal flexion limited to 
less than 75 degrees so as to warrant a rating in excess of 
20 percent based on motion limitation.  In fact, even with 
the veteran's complaints of pain and weakness, multiple 
examination reports reflect his ability to flex his knee to 
at least 90 or 100 degrees, with additional motion possible 
beyond the level of pain.  Also, the medical evidence prior 
to the September 2001 pre-operative report reflects no 
limitation of right knee extension to warrant assignment of 
even a compensable rating under Diagnostic Code 5261.  As 
such, application of Diagnostic Code 5260 or 5261 would not 
result in a higher rating assignment based on motion 
limitation.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran; 
however, the Board finds no basis upon which to assign a 
higher disability evaluation.  Examination reports are 
consistently negative for evidence of neurologic involvement 
of the right knee, the veteran's operative scars are 
repeatedly described as well healed, without note of any 
separately disabling manifestations, and the noted right knee 
manifestations of pain, swelling, motion limitation, weakness 
and instability are contemplated by the assigned ratings.  

For the above time periods, the Board has also considered 
whether the case should be referred to the Director of the 
Compensation and Pension Services for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2003).

The Board recognizes that the veteran experienced episodes of 
his knee giving way and daily problems due to pain and motion 
limitation.  Such factors are, however, exactly those 
contemplated by the assigned schedular ratings.  Moreover, 
insofar as the veteran did undergo hospitalization and 
experience periods of incapacitation, such additional 
functional loss is compensated for in the award of temporary 
total ratings.  There is no indication in the record that the 
average industrial impairment from the veteran's right knee 
disability was in excess of that contemplated by the 
schedular evaluations assigned during the relevant time 
periods.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.

Finally, the veteran was assigned a 100 percent rating for 
the initial post-surgical year (effective April 1, 2002 and 
continuing through March 31, 2003), consistent with 
Diagnostic Code 5055.  The veteran is now in receipt of a 60 
percent rating, the maximum under the Rating Schedule in 
contemplation of residuals of pain, instability, motion 
limitation and weakness of the right knee after surgery.  
Neither Diagnostic Code 5055 nor diagnostic codes relevant to 
motion limitation (Diagnostic Code 5260, 5261) or other knee 
impairment provide for a schedular rating higher than 60 
percent for knee residuals.  Moreover, insofar as the 
veteran's knee disability does not involve the upper thigh, 
but rather only the knee joint and below, the hypothetical 
elective level of amputation would be above the knee joint, 
warranting a maximum 60 percent combined rating under the 
"amputation rule".  38 C.F.R. § 4.68.  Therefore, no rating 
higher than 60 percent is warranted for the residuals of the 
right total knee replacement in this case.


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability for the period from August 7, 1981, to 
August 30, 1994, is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee instability for the period from November 1, 1994, 
to March 19, 1997, is denied.

Entitlement to an evaluation in excess of 30 percent for 
right knee instability for the periods March 20, 1997, to 
October 19, 1997, February 1, 1999, to May 18, 2000, and 
October 1, 2000, to February 12, 2001, is denied.

A separate 20 percent rating for right knee arthritis during 
the period from March 20, 1997, through January 1999 is 
granted, subject to the criteria governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
right knee arthritis for the periods March 20, 1997, to 
October 19, 1997, February 1, 1999 to May 18, 2000, and 
October 1, 2000, to February 12, 2001, is denied.

Entitlement to an evaluation in excess of 60 percent for 
status post total right knee arthroplasty, beginning April 1, 
2003, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



